Citation Nr: 0008806	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 0 percent for service 
connected costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1995.

This appeal arises from the October 1998 rating decision from 
the Columbia, South Carolina Regional Office (RO) that 
granted service connection for costochondritis and assigned 
an evaluation of 0 percent.  A Notice of Disagreement was 
filed in November 1998 and a Statement of the Case was issued 
in November 1998.  A substantive appeal was filed in December 
1998 with no hearing requested.  In December 1998, a hearing 
at the RO before a local hearing officer was requested.  In 
February 1999, the abovementioned RO hearing was held.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well 
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination for VA 
purposes regarding the veteran's service connected 
costochondritis.  The duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, a current VA examination should be afforded, and the 
examiner should perform all indicated diagnostic tests and 
review all recent treatment records.

There is an indication in the record that the veteran has 
been treated by K. S. Campbell, M.D., and the Greenville, 
South Carolina VA outpatient clinic.  Treatment records from 
this provider and this facility should be requested prior to 
a VA examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected 
costochondritis in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from K. 
S. Campbell, M.D., and the Greenville, 
South Carolina outpatient clinic. 

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the severity of service 
connected costochondritis.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner should 
indicate whether the veteran has loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement 
related to the service connected 
costochondritis.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present. 

3.  The RO should review the veteran's 
claim for an increased rating for service 
connected costochondritis on the basis of 
all the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  Consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the United 
States Court of Appeals for Veterans 
Claims held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
veteran fails to appear for the 
examination, the RO should ensure that 
the failure to report is adequately 
documented in the record.  The veteran 
and his representative should then be 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


